Detailed Action
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
McDermott et al (US 2018/0286272 A1) generally discloses a video game-based cognitive training system.
Regarding representative claim 1 however, no identified prior art reference discloses or fairly suggests the claimed limitations, most notably:
wherein receiving the one or more user-generated inputs comprises selectively discriminating between windows of response of the user to target versus non-target stimuli by selectively controlling a state of the one or more sensors of the input device to measure the physical action of the user temporally and spatially; present, via the graphical user interface, at least one computerized adjustable element configured as a performance indicator associated with the at least one task and comprising at least one evocative element, wherein the at least one evocative element comprises an image of a face that represents or correlates with an expression of a specific emotion or a combination of emotions, wherein the at least one evocative element is modified in real time to adjust a level of valence of the at least one evocative element; render or modify at least one graphical element of the at least one computerized adjustable element via the graphical user interface in response to the one or more user- generated inputs associated with the at least one task; analyze the one or more user-generated inputs associated with the at least one task in response to the one or more computerized stimuli or interaction and the at least one computerized adjustable element to generate at least one performance metric, wherein the at least one performance metric comprises a quantified indicator of a cognitive or emotional load of the instance of the cognitive platform or application on the user wherein analyzing the one or more user-generated inputs comprises analyzing a degree to which a performance level of the user at the at least one task is affected in the presence of the at least one computerized adjustable element; and modify at least one interaction sequence for the one or more computerized stimuli or interaction in response to the at least one performance metric  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE ROWLAND/Primary Examiner, Art Unit 3715